. SLIP OP. 04-2
UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE GREGORY W. CARMAN, CHIEF JUDGE

FORMER EMPLOYEES OF MERRILL,
CORPORATlON

Plaintiff,
COurt NO. 03-OO662

UNITED STATES SECRETARY OF LABOR,
Defendant.

\/`/\J\/”\/\y\/\/\/\_/\/\z

QLD§R

Upon consideration of defendant's consent motion for voluntary
remand, it is hereby

ORDERED that defendant's motion is granted; and it is further

ORDERED that this action is remanded to the Department of Labor
to conduct a further investigation and to make a determination as to
whether the former employees of Merrill Corporation are eligible for
certification for worker adjustment assistance benefits; and it is
further

ORDERED that the remand results shall be filed no later than 90
days after the date of this order; and it is further

ORDERED that plaintiff shall file papers with the Court
indicating whether it is satisfied or dissatisfied with the remand
results no later than 30 days after the remand results are filed with

the Court; and it is further

¢

ORDERED that the defendant will file an answer within 30
days after plaintiff responds to the Department of Labor's

remand results.

/S/ Gregory W. Carrnan

Judge

l 20 ,
Dated: %4&¢#§ g ,  
New fork, N.Y.